Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is a non-final office action in response to application 17/573,396 filed
on January 22, 2022. Claim(s) 1-9 are currently pending and have been examined.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/22/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites parking customer receiving parking information and selecting various options to either cancel, confirm, or purchase a parking space, which, the information will then be sent to an entity to update the parking inventory based on a user’s selection. The user is also provide the option to transfer the parking space, which the transfer notification will be provided to the transferee. Independent Claim 1 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental practices or principles, commercial or legal interactions (e.g., business relations and/or sales activities or behaviors), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim 1 limitations recite “communicating, to carry out event-based vehicle parking sales transactions, in that a user desiring to park a vehicle in a parking space controlled by a parking provider,” “stores parking account information and transaction information of the user parking account and account information of the vehicle parking provider account,” “communicates, by wireless transmission, information between the user parking account,” “implement event-based vehicle parking sales transaction,” “after installation of the mobile application, performing in cooperation with event-based vehicle parking service transactions that relate to parking space availability stored,” “a vehicle parking space made available after determination, by operation, of availability of a parking space for a specified event and event date from vehicle parking space inventory maintained and updated by, performing vehicle parking space inventory management of parking spaces available in vehicle parking venues,” “in response to receipt by wireless transmission of a message form informing that current vehicle parking space inventory indicates availability of a vehicle parking space for the specified event and event date,” “presenting, for display, an action sheet including for the user to select a command for execution to purchase the available vehicle parking space for the specified event and event date, the user’s selection to purchase the available parking space,” “causing to send by wireless transmission a message to instruct purchase of the available parking space and thereby update the vehicle parking space inventory,” “in response to user gestural interaction with, producing for display, for the user to select for transfer to a transferee an event parking pass for the available parking space purchased,” “in response to selection by the user, producing for display a message template for the user to enter the transferee’s contact information for use in delivery of the event parking pass to the transferee and produces for display for the user to transfer the event parking pass to the transferee,” “in response to actuation by the user to bring about transfer of the event parking pass,” “causing to wirelessly communicate a notification of transfer of the event parking pass for elective redemption by the transferee,” function(s), respectively, as per Independent Claim 1 are merely managing certain methods of organizing human activity: fundamental practices or principles, commercial or legal interactions (e.g., business relations and/or sales activities or behaviors), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). For instance Claim 1 is similar to an entity providing a user available parking spaces for a certain event and date. The user will be able to request available parking spaces, which the user is able to transfer the parking space to a transferee by the user selecting an option to transfer to the pass. When the user selects to transfer the pass then a notification will be provided to the transferee. The mere recitation of generic computer components (Claim 1: a user’s wireless-connection enabled mobile communication device, a vehicle parking management platform, a vehicle parking server, a transfer pass actuator, a send command actuator, a wireless connection protocol device, a memory, and a actuator) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 1 recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “communicating,” “storing,” “communicating,” “installation,” “performing,” “informing,” “presenting,” “selecting,” “causing,” “sending,” “producing,” “selecting,” “producing,” “entering,” “transferring,” “communicating,” information in a computer environment. The limitations that amount(s) to “apply it,” are as follows (Claim 1: a user’s wireless-connection enabled mobile communication device, a vehicle parking management platform, a vehicle parking server, a transfer pass actuator, a send command actuator, a wireless connection protocol device, a memory, and a actuator). Similar to the court in, Affinity Labs v. DirecTv, where the additional elements were merely instructions to apply an exception when the use of a computer or other machinery in its ordinary capacity for economic or other tasks merely received, stored, or transmitted data because the claims invoked computers or other machinery merely as a tool to perform an existing process, See MPEP 2106.05(f). Here in this case, the above additional elements amount to mere instructions to apply the judicial exception on a computer when the additional elements communicating, storing, communicating, installation, performing, informing, presenting, selecting, causing, sending, producing, selecting, producing, entering, transferring, communicating parking information because the claims invoke computers and other machinery merely as a tool to perform an existing process of determining and transferring parking space information. Also the court in, Affinity Labs v. DirecTv, stated the claim recited a broadcast system in which a cellular telephone located outside the range of a regional broadcaster (1) requests and receives network-based content from the broadcaster via a streaming signal, (2) is configured to wirelessly download an application for performing those functions, and (3) contains a display that allows the user to select particular content. 838 F.3d at 1255-56, 120 USPQ2d at 1202. The court identified the claimed concept of providing out-of region access to regional broadcast content as an abstract idea, and noted that the additional elements limited the wireless delivery of regional broadcast content to cellular telephones (as opposed to any and all electronic devices such as televisions, cable boxes, computers, or the like). 838 F.3d at 1258-59, 120 USPQ2d at 1204. Although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (cellular telephones) and thus fails to add an inventive concept to the claims. 838 F.3d at 1259, 120 USPQ2d at 1204, see MPEP 2106.05(h). In this case, applicant’s limitations are merely a field of use when an applicant has provided a mobile device will install an mobile application to wirelessly communicate with a parking server that will provide the user to then receive a display for parking information allowing the user to select options for purchasing and/or transferring the parking pass to another user thus wireless delivering parking information merely limits the limitations to mobile devices of reserving and transferring parking spaces. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link
installing the mobile application do no more than merely confine the use of the
abstract idea of downloading an application on a mobile phone thus failing to add an inventive concept to the claims. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical applications of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe a field-of-use, generally linking, and how to generally “apply it,” to the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	
	Claim(s) 2-7 and 9: The various metrics of Dependent Claim(s) 2-7 and 9 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
	
	Claim 8: The actuators are recited so generically that it represents no
more than mere instructions to apply the judicial exception on a computer. The
recitation(s) of “in which the notification message feature includes for the user to choose either email message notification or text message notification of transfer of the event parking pass,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 2, 9, and 16 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-9 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), field-of-use, and generally linking, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-9 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015/172161 A1) in view of Shealy et al. (US 2013/0346121 A1) and further in view of Dragon et al. (US 2015/0120342 A1).
	Regarding Claim 1, Morrissette, teaches  
a mobile application operating on a user’s wireless-connection enabled mobile communication device in communication with a vehicle parking management platform to carry out event-based vehicle parking sales transactions. (Abstract); and (Paragraph 0006 and 0135)(Morrissette teaches a mobile device user can download an Application on the user’s mobile device, which, allows the user to communicate with the parking service provider) that contains a mobile application that communicates with a parking management platform through a wireless connection. Morrissette, further, teaches that the management platform enables an event based parking reservation system, which, a driver can reserve and make a prepayment (i.e., sales transaction) for a parking area for a specified time on a specified date)
the vehicle parking management platform characterized in that a user desiring to park a vehicle in a parking space controlled by a vehicle parking provider has a wireless-connection enabled user parking account. (Paragraph 0007); and (Claim 5)(Morrissette teaches a user looking for parking that has a wireless-connection enabled user parking account. Morrissette, further, teaches that the parking spaces are controlled by a parking provider. Morrissette, also, teaches that the system allows the parking management platform enables vehicle parking space inventory management of parking spaces that enables event based parking, see paragraph(s) 0131 and 0135)
the vehicle parking provider has a wireless-connection enabled vehicle parking provider account. (Claim 5)(Morrissette teaches that the parking provider has a wireless-connection enabled parking provider account)
a vehicle parking server stores parking account information and transaction information of the user parking account and account information of the vehicle parking provider account. (Paragraph 0006 and 0047); and (Claim 9)(Morrissette teaches a parking server stores parking account and transaction information for the parking service provider. Morrissette, further, teaches that the parking servers will complete the parking payment transactions for the vehicle driver. The server will then record (i.e., store transaction information) the completed transaction on the vehicle driver’s account that resides on the parking server)
a wireless connection protocol device operatively connected to the vehicle parking server communicates by wireless transmission, information between the vehicle parking server and user’s mobile communication device and the user parking account, the mobile application operating on the user’s mobile communication device and in cooperation with the vehicle parking management platform to implement event-based vehicle parking sales transaction operational functions comprising:  (Paragraph(s) 0125 and 0135); and (Claim 5 and 9);(Morrissette teaches a wireless connection protocol device operatively connected to the parking server to send and receive parking account information signals (i.e., communication) by wireless transmission to the mobile communication device, the parking provider, and the parking account. Morrissette, also, teaches that the parking management platform enables implementation of an open parking space count for either an open parking lot or parking garage, which open parking spaces can be determined. Morrissette, further, teaches a vehicle parking management platform and a mobile communication device that can initiate a vehicle parking transaction, a taught in Claim 1)
after installation of the mobile application on the user’s mobile communication device, performing by the user’s mobile communication device, performing by the user’s mobile communication device in cooperation with the vehicle parking server event-based vehicle parking service transactions that relate to parking space availability stored in memory associated with the vehicle parking server. (Paragraph 0006 and 0135); and (Claim 5)(Morrissette teaches that a user is able to create an account that resides on the parking server by downloading a parking App to the user’s mobile communication device (i.e., after installation of the mobile application). Morrissette, further, teaches that after the user downloads the app on the user device then the parking management platform enables the user to reserve event-based parking. The vehicle driver on their mobile device is able to reserve and make payment for a parking area for a specified time on a specified date. Morrissette, also, teaches that the parking server stores parking account information and transaction information (i.e., event-based vehicle parking service transactions) for the parking provider and user parking account information. Examiner, respectfully, notes that after the application is downloaded then the app will inform the driver of parking locations to park, as taught in paragraph 0007)
a vehicle parking space made available after determination, by operation of the vehicle parking server, of availability of a parking space for a specified event and event date from vehicle parking space inventory maintained and updated by the vehicle parking server performing vehicle parking space inventory management of parking spaces available in vehicle parking vehicles.  (Paragraph(s) 0025, 0130-0131, and 0135); and (Claim 5)(Morrissette teaches the parking management platform enables a parking space inventory management system can inform users of available parking spaces, see paragraph 0131. Morrissette, further, teaches that a vehicle driver would be able to reserve an event-based parking space for the parking area from the parking provider. Morrissette, further, teaches that the vehicle driver is able to reserve the parking space for a specified event and event date. Morrissette, also, teaches one or more backend parking server(s) on which a parking service provider stores parking account information and transaction information, which the parking servers also receive one or all of the open parking space count, number of vehicles parked in the parking lot at a given time, and time of entry or exit of an vehicle, see paragraph(s) 0025 and 0130, which the information will be informed to the vehicle drivers of open parking spaces.  Examiner, respectfully, notes that the parking server stores parking account information and transaction information of the parking provider and user parking accounts)
in response to receipt by wireless transmission of a message from the vehicle parking server informing that current vehicle parking space inventory indicates availability of a vehicle parking space for the specified event and event date. (Paragraph(s) 0131 and 0135)(Morrissette teaches a parking management platform the enables event-based parking. A vehicle driver is able to reserve and make prepayment for a parking area for a specified time on a specified date, which private individuals establish private operator accounts on the backend parking server to make available private home driveway parking at specified times on certain days at a specified cost. Morrissette, also, teaches that the inventory management of parking spaces can inform the vehicle drivers where the open spaces are available. Examiner, also, notes that the system can provide the vehicle driver with  a screenshot of parking zones that are available and unavailable)
presenting for display on the user’s mobile communication device, an action sheet including an actuator for the user to select a command for execution to purchase the available vehicle parking space for the specified event and event date. (Paragraph(s) 0074-0075, 0079, and 0082); and (Fig. 9-20)(Morrissette teaches a vehicle driver can search for parking near an “Art Museum,” (i.e., specified event). The system will provide the user with various parking time limit zones, which the system will find available parking time zones throughout the city and the vehicle driver can then select different time periods for the parking area. The users mobile device will then be provided with a ‘PAY NOW,’ button (i.e., actuator for the user to select a command for execution to purchase the available vehicle parking space). Examiner, respectfully, notes that the mobile device will provide an a display (i.e., action sheet) for the user to press the pay now button, see Fig. 9-20) 
the user’s selection to purchase the available parking space 



	With respect to the above limitations: while Morrissette teaches a user that is able to download a parking application, which the user is able to purchase parking space tickets. Morrissette, further, teaches that the user’s mobile device will be provided a display for selecting a ‘Pay Now,’ button for the parking space. Morrissette, also, teaches that the vehicle driver can provide a redemption code to the parking servers, which the servers will apply the redemption code to the parking space reservation. However, Morrissette, doesn’t explicitly teach a parking pass and updating a parking server inventory database after the user makes a purchase of the parking space. Morrissette, also, doesn’t explicitly teach providing a transfer pass button for transferring the pass to a transferee, which the user will be prompted to enter the transferees contact information into the system and then the information will be sent to the transferee and the transferee will be able to redeem the pass. 
	But, Shealy et al. in the analogous art of parking reservations, teaches 
Parking pass. (Paragraph 0057-0059)(Shealy et al. teaches a customer is able to purchase single day and/or long term parking passes. Shealy et al., also, teaches that duplicate use of parking passes can be generated by transferring information between mobile devices, see paragraph 0108) 
causing the user’s mobile communication device to send by wireless transmission to the vehicle parking server a message to instruct purchase of the available parking space and thereby update the vehicle parking space inventory. (Paragraph(s) 0055-0056, 0059-0060, 0074-0075, and 0077)(Shealy et al. teaches a customer can perform an action request for purchasing a parking pass. The parking pass can be for a signal day and/or a long term pass for various types of events. Shealy et al., further, teaches once the system receives the customers reservation transaction then the customer account and the pre-parking transaction for the selected parking lot in the server database. The parking inventory will also be updated for the selected parking lot in the server database. Examiner, respectfully, notes that the server and other devices can communicate via a wireless connection, see paragraph(s) 0036-0037)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, by incorporating the teachings of a user purchasing a parking pass, which the server will then update the database to reflect the number of parking spaces of Shealy et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine if the improper use of a valid pass is being used. (Shealy et al.: Paragraph 0150) 
	With respect to the above limitations: while Shealy et al. teaches a customer is able to purchase a parking pass, which after the customer makes the purchase for the parking pass then the server database will update the parking inventory. However, Morrissette and Shealy et al., do not explicitly teach providing a transfer pass button for transferring the pass to a transferee, which the user will be prompted to enter the transferees contact information into the system and then the information will be sent to the transferee and the transferee will be able to redeem the pass.
	But, Dragon et al. in the analogous art of ticket and pass transfers, teaches 
in response to user gestural interaction with the user’s mobile communication device, producing for display on the user’s mobile communication device a transfer pass actuator for the user to select for transfer to a transferee an event pass. (Paragraph(s) 0027, 0050, and  0054)(Dragon et al. teaches a user is able to access a function or the mobile device app upon explicit selection of the login function(i.e., gestural interaction). Dragon et al., further, teaches that the user may select a transfer option (i.e., transfer pass actuator) on a user interface. After the user selects the transfer button the user interface will present the user with an interface to collect information about the transferee for the ticket transfer. Examiner, respectfully, notes that this system can include passes, see paragraph 0026) 
in response to selection by the user of the transfer pass actuator, producing for display on the user’s mobile communication device a message template for the user to enter the transferee’s contact information for use in delivery of the event pass to the transferee and produces for display on the user’s mobile communication device a send command actuator for the user to transfer the event pass to the transferee. (Paragraph(s) 0050-0051 and 0054); (Fig. 3)(Dragon et al. teaches that the user may select a transfer option (i.e., transfer pass actuator) on a user interface. After the user selects the transfer option the user interface will present the user with an interface to collect information about the transferee for the ticket transfer. The user can then input a name and email address of the transferee (i.e., transferee’s contact information for delivery) after pressing the transfer option (i.e., transfer pass actuator). Dragon et al., further, teaches after the user enters the transferee’s information the user will select to initiate the transfer option (i.e., a send command actuator) on the user interface)
 in response to actuation by the user of the send actuator to bring about transfer of the event pass, causing the user’s mobile communication device to wirelessly communicate to the server a notification of transfer of the event pass for elective redemption by the transferee. (Paragraph(s) 00026-0027 and 0055-0056); Fig. 7A)(Dragon et al. teaches that after the user selects the initiate transfer option (i.e., send actuator) on the user interface then the ticketing server will then send an email to the transferee address provided by the buyer, which if the transferee is already in possession of the mobile ticketing application will be provided an alert of the transfer and the transferee will then be able to check-in (i.e., redemption by the transferee). Examiner, respectfully, notes that check-in is referred to a transition of the ticket status from a pre-redemption to a redeemed state (i.e., redemption),  see paragraph 0027. Examiner, also, notes that this process can included passes, see paragraph 0026)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette and a user purchasing a parking pass, which the server will then update the database to reflect the number of parking spaces of Shealy et al., by incorporating the teachings of a user transferring a pass to a transferee, which the user is able to enter information of the transferee into the user’s mobile device and the transferee will be able to check-in/redeem the passes/tickets of Dragon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to efficiently help prove ticket ownership and gain access to an event or receive goods or services associated with a ticket. (Dragon et al.: Paragraph 0003) 

	Regarding Claim 9, Morrissette/Shealy et al./Dragon et al., teaches all the limitations as applied to Claim 1 and 


	With respect to the above limitations: Morrissette teaches a vehicle driver is able to purchase a parking space based on the user looking for an art museum. However, Morrissette, doesn’t explicitly teach the event will be displayed on the user mobile device after purchase. Morrissette, also, doesn’t explicitly teach after transfer of the event pass then the users device will display an indication of the transfer. 
	But, Shealy et al. in the analogous art of parking reservations, teaches parking pass. (Paragraph 0057-0059)(Shealy et al. teaches a customer is able to purchase single day and/or long term parking passes. Shealy et al., also, teaches that duplicate use of parking passes can be generated by transferring information between mobile devices, see paragraph 0108)
 	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, by incorporating the teachings of a user purchasing a parking pass of Shealy et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine if the improper use of a valid pass is being used. (Shealy et al.: Paragraph 0150) 
	With respect to the above limitations: Shealy et al. teaches a customer is able to purchase a parking pass. However, Morrissette and Shealy et al., do not explicitly teach after transfer of the event pass then the users device will display an indication of the transfer. 
	But, Dragon et al. in the analogous art of transferring passes, teaches 
in which an event entry is displayed on the user’s mobile communication device upon purchase. (Paragraph 0028); and (Fig. 2B)(Dragon et al. teaches once a user makes the purchase of a pass for an event then the user interface display will list the events which the user has purchased tickets for. The user interface will display the name, location, and time of the event, as well as a check-in status for the attendee associated with a particular ticket purchase)
after transfer of the event of the event pass for elective redemption by the transferee, the mobile application produces, for display on the user’s mobile communication device and in association with the event pass entry, an indication of the transfer of the event pass. (Paragraph 0051)(Dragon et al. teaches after the user selects the transfer button and the transfer process is initiated (i.e., after transfer of the event of the event pass for elective redemption by the transferee) then a confirmation screen may be presented to the user to confirm that the requested transfer took place. The user interface will allow the user to see the status of the ticket transfer, including the identity of the transferee and if the transferee has created an account yet (i.e., indication of the transfer of the event pass). Examiner, respectfully, notes that the process can include a transfer of a pass, see paragraph 0026)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette and a user purchasing a parking pass of Shealy et al., by incorporating the teachings of a purchased event pass will be displayed on a user interface and the users device after transferring a pass to a transferee will display the transfer completion information of Dragon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to efficiently help prove ticket ownership and gain access to an event or receive goods or services associated with a ticket. (Dragon et al.: Paragraph 0003)

Claim(s) 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015/172161 A1) in view of Shealy et al. (US 2013/0346121 A1) and Dragon et al. (US 2015/0120342 A1) and further in view of Rosenblatt et al. (US 2012/0290336 A1).
	Regarding Claim 2, Morrissette/Shealy et al./Dragon et al., teaches all the limitations as applied to Claim 1. 
	However, Morrissette, do not explicitly teach  in which the action sheet presents a notification message feature for user actuation to send a message of transfer of the event parking pass to the transferee. 
	But, Shealy et al. in the analogous art of parking reservations, teaches parking pass. (Paragraph 0057-0059)(Shealy et al. teaches a customer is able to purchase single day and/or long term parking passes. Shealy et al., also, teaches that duplicate use of parking passes can be generated by transferring information between mobile devices, see paragraph 0108)
 	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, by incorporating the teachings of a user purchasing a parking pass of Shealy et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine if the improper use of a valid pass is being used. (Shealy et al.: Paragraph 0150) 
	With respect to the above limitation: while Shealy et al. teaches purchasing a parking pass. Also, while Dragon et al. teaches transferring passes to a transferee. However, Morrissette/Shealy et al./Dragon et al., do not explicitly teach a notification will be provided to the user for sending a message to transfer the event pass to the transferee. 
	But, Rosenblatt et al. in the analogous art of transferring passes, teaches in which the action sheet presents a notification message feature for user actuation to send a message of transfer of the event pass to the transferee.  (Paragraph 0285)(Rosenblatt et al. teaches a user is able to select ‘Transfer Ticket,” on a display screen (i.e., action sheet) of the user mobile device. Rosenblatt et al., further, teaches after the selection of the transfer button (i.e., actuator) then the device screen will provide the user with other selectable buttons such as “NFC,” “Barcode/Image,” “Wireless,”  ‘Email,’ or “Print,” transfer button options (i.e., notification message feature). Rosenblatt et al., further, teaches that if the user presses the “Email,” button, then this will enable the user to send an email of the transferable electronic ticket to the other user devices (i.e., transferee))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, a user purchasing a parking pass of Shealy et al., and a purchased event pass will be displayed on a user interface and the users device after transferring a pass to a transferee will display the transfer completion information of Dragon et al., by incorporating the teachings of a user being able to select an ‘Email,’ button for transferring the ticket via e-mail of Rosenblatt et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to easily transfer tickets from one individual to another. (Rosenblatt et al.: Paragraph 0005) 
	
	Regarding Claim 3, Morrissette/Shealy et al./Dragon et al./Rosenblatt et al., teaches all the limitations as applied to Claim 2 and 
	With respect to the above limitations: while Morrissette teaches a user being able to perform a redemption of a parking event. However, Morrissette, doesn’t explicitly teach a parking pass and that a deep link will be provided to the transferee for redeeming an event.
	But, Shealy et al. in the analogous art of parking reservations, teaches parking pass. (Paragraph 0057-0059)(Shealy et al. teaches a customer is able to purchase single day and/or long term parking passes. Shealy et al., also, teaches that duplicate use of parking passes can be generated by transferring information between mobile devices, see paragraph 0108)
 	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, by incorporating the teachings of a user purchasing a parking pass of Shealy et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine if the improper use of a valid pass is being used. (Shealy et al.: Paragraph 0150) 
	With respect to the above limitation: while Shealy et al. teaches purchasing a parking pass. However, Morrissette/Shealy et al., do not explicitly teach a deep link will be provided to the transferee for redeeming an event. 	
	But, Dragon et al. in the analogous art of transferring passes, teaches in which the message of transfer includes a deep link that, when selected by the transferee, automatically enables the transferee to perform event pass redemption steps. (Paragraph 0027, 0051, and 0056)(Dragon et al. teaches after the user selects the transfer button and the transfer process is initiated, an email and/or notification will be sent to the transferee (i.e., message of transfer) that will notify the transferee of the ticket transfer. Dragon et al., further, teaches that the transferee will then be able to perform the check-in process for the ticket. The transferee will use a link (i.e., deep link) to download a mobile application in order to perform the check-in process (i.e., redemption steps). Dragon et al., also, teaches the check-in process for the ticket involves the transferee changing the ticket status from a pre-redemption to a redeemed state. Examiner, further, notes that the system includes a transfer of a pass, see paragraph 0026)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette and a user purchasing a parking pass of Shealy et al., by incorporating the teachings of a purchased event pass will be displayed on a user interface and the users device after transferring a pass to a transferee will display the transfer completion information of Dragon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to efficiently help prove ticket ownership and gain access to an event or receive goods or services associated with a ticket. (Dragon et al.: Paragraph 0003)

	Regarding Claim 4, Morrissette/Shealy et al./Dragon et al./Rosenblatt et al., teaches all the limitations as applied to Claim 3 and management platform to perform the event parking 
	With respect to the above limitations: while Morrissette teaches a user enabled parking account and a parking management platform for determine open parking information and transmitting redemption codes. However, Morrissette and Shealy et al., do not explicitly teach that a transferee that selects a deep link does not need to have a user parking account. 
	But,  Dragon et al. in the analogous art of transferring passes, teaches in which the transferee selecting the deep link need not hold a user account to perform the event pass redemption steps. (Paragraph(s) 0027 and 0056)(Dragon et al. teaches after the user selects the transfer button and the transfer process is initiated, then an email and/or notification will be sent to the transferee (i.e., message of transfer) that will notify the transferee of the ticket transfer. Dragon et al., further, teaches that the transferee will then be able to perform the check-in process for the ticket. The transferee will use a link (i.e., deep link) to download a mobile application in order to perform the check-in process (i.e., redemption steps). Dragon et al., also, teaches the check-in process for the ticket involves the transferee changing the ticket status from a pre-redemption to a redeemed state. Dragon et al., also, teaches the email to the user may contain a temporary password to allow check-in with the mobile application without the transferee having to create an account. Examiner, further, notes that the system includes a transfer of a pass, see paragraph 0026)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette and a user purchasing a parking pass of Shealy et al., by incorporating the teachings of a purchased event pass will be displayed on a user interface and the users device after transferring a pass to a transferee will display the transfer completion information of Dragon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to efficiently help prove ticket ownership and gain access to an event or receive goods or services associated with a ticket. (Dragon et al.: Paragraph 0003)

Regarding Claim 8, Morrissette/Shealy et al./Dragon et al., teaches all the limitations as applied to Claim 1.
However, Morrissette, do not explicitly teach in which the notification message feature includes actuators for the user to choose either email message notification or text message notification of transfer of the event parking pass. 
	But, Shealy et al. in the analogous art of parking reservations, teaches parking pass. (Paragraph 0057-0059)(Shealy et al. teaches a customer is able to purchase single day and/or long term parking passes. Shealy et al., also, teaches that duplicate use of parking passes can be generated by transferring information between mobile devices, see paragraph 0108)
 	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, by incorporating the teachings of a user purchasing a parking pass of Shealy et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine if the improper use of a valid pass is being used. (Shealy et al.: Paragraph 0150) 
	With respect to the above limitation: while Shealy et al. teaches purchasing a parking pass. Also, while Dragon et al. teaches transferring passes to a transferee. However, Morrissette/Shealy et al./Dragon et al., do not explicitly teach a user is able to select actuators for either email message notification or text message notification of transfer of the event pass.
	But, Rosenblatt et al. in the analogous art of transferring passes, teaches in which the notification message feature includes actuators for the user to choose either email message notification or text message notification of transfer of the event pass. (Paragraph 0285)(Rosenblatt et al. teaches a user is able to select ‘Transfer Ticket,” on a screen of the user mobile device. Rosenblatt et al., further, teaches after the selection of the transfer button (i.e., actuator) then the device screen will provide the user will other selectable buttons such as an ‘Email,’ button, which will enable the user to email the electronic ticket to the other user device)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, a user purchasing a parking pass of Shealy et al., and a purchased event pass will be displayed on a user interface and the users device after transferring a pass to a transferee will display the transfer completion information of Dragon et al., by incorporating the teachings of a user being able to select an ‘Email,’ button for transferring the ticket via e-mail of Rosenblatt et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to easily transfer tickets from one individual to another. (Rosenblatt et al.: Paragraph 0005)

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrissette (WO 2015/172161 A1) in view of Shealy et al. (US 2013/0346121 A1) and Dragon et al. (US 2015/0120342 A1) and Rosenblatt et al. (US 2012/0290336 A1) and further in view of Fry et al. (US 2014/0279228 A1).
	Regarding Claim 5, Morrissette/Shealy et al./Dragon et al./Rosenblatt et al., teaches all the limitations as applied to Claim 2 and 
	With respect to the above limitations: while Morrissette teaches a user is able to redeem a parking event. However, Morrissette, doesn’t explicitly teach a parking and redeem code will be provided to the user for redeeming an event pass. 
	But, Shealy et al. in the analogous art of parking reservations, teaches parking pass. (Paragraph 0057-0059)(Shealy et al. teaches a customer is able to purchase single day and/or long term parking passes. Shealy et al., also, teaches that duplicate use of parking passes can be generated by transferring information between mobile devices, see paragraph 0108)
 	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, by incorporating the teachings of a user purchasing a parking pass of Shealy et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine if the improper use of a valid pass is being used. (Shealy et al.: Paragraph 0150) 
	With respect to the above limitation: while Shealy et al. teaches purchasing a parking pass. However, Morrissette/Shealy et al., do not explicitly teach a redeem code will be provided to the user for redeeming an event pass. 
	But, Dragon et al. in the analogous art of transferring passes, teaches in which the message of transfer by the transferee if the transferee elects to redeem the transferred event pass. (Paragraph 0027, 0051, and 0056)(Dragon et al. teaches after the user selects the transfer button and the transfer process is initiated, which an email and/or notification will be sent to the transferee (i.e., message of transfer) that will notify the transferee of the ticket transfer. Dragon et al., further, teaches that the transferee will then be able to perform the check-in process for the ticket. The transferee will download the application for the check-in process using a link. Dragon et al., further, teaches the check-in process for the ticket involves the transferee changing the ticket status from a pre-redemption to a redeemed state. Examiner, further, notes that the system includes a transfer of a pass, see paragraph 0026)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette and a user purchasing a parking pass of Shealy et al., by incorporating the teachings of a purchased event pass will be displayed on a user interface and the users device after transferring a pass to a transferee will display the transfer completion information of Dragon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to efficiently help prove ticket ownership and gain access to an event or receive goods or services associated with a ticket. (Dragon et al.: Paragraph 0003)
	But, Fry et al. in the analogous art of providing a authentication code and a website for a good/service, teaches which the message of transfer provides a redeem code for use to redeem the event. (Paragraph(s) 0021-0022); and (Claim 6)(Fry et al. teaches a sender that is able to pay a receiving entity for a goods and/or service, which the sender will be provided an electronic message (i.e., message transfer) that includes an authentication code (i.e., redeem code) and instructions, which the instructions consist of a website. The sender will then be directed to the website operated by the receiving entity to enter the authentication code and after the authentication code is provided and determined to be valid then the good or service will be redeemed (i.e., redeem the event). Fry et al., also, teaches that the good or service includes concert tickets, special event reservations, movie tickets, transportation fares, sporting event tickets, and/or park fees (i.e., event). Examiner, respectfully, notes that the electronic message can be received by text message and/or email)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, a user purchasing a parking pass of Shealy et al., a purchased event pass will be displayed on a user interface and the users device after transferring a pass to a transferee via email, which the transferee can redeem the event ticket of Dragon et al., and  a user being able to select an ‘Email,’ button for transferring the ticket via e-mail, which the ticket can be redeem of Rosenblatt et al., by incorporating the teachings of providing a sender with an authentication code and a website to the goods/services, which the sender is able to enter the authentication code into the website and the sender will be able to redeem the good or service of Fry et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure a sender has redeemed a good or service from a receiving entity by authenticating a redeem code. (Fry et al.: 0014)

	Regarding Claim 6, Morrissette/Shealy et al./Dragon et al./Rosenblatt et al./Fry et al., teaches all the limitations as applied to Claim 5 and 
	With respect to the above limitations: while Morrissette teaches a user is able to redeem a parking event. However, Morrissette, doesn’t explicitly teach a parking and a deep link will be provided to the user in order for the user to use a redeem code.
	But, Shealy et al. in the analogous art of parking reservations, teaches parking pass. (Paragraph 0057-0059)(Shealy et al. teaches a customer is able to purchase single day and/or long term parking passes. Shealy et al., also, teaches that duplicate use of parking passes can be generated by transferring information between mobile devices, see paragraph 0108)
 	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, by incorporating the teachings of a user purchasing a parking pass of Shealy et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine if the improper use of a valid pass is being used. (Shealy et al.: Paragraph 0150) 
	With respect to the above limitation: while Shealy et al. teaches purchasing a parking pass. However, Morrissette/Shealy et al., do not explicitly teach a deep link will be provided to the user in order for the user to use a redeem code. 
	But, Dragon et al. in the analogous art of transferring passes, teaches in which the message of transfer automatically enables the transferee using to perform event pass redemption steps. (Paragraph 0027, 0051, and 0056)(Dragon et al. teaches after the user selects the transfer button and the transfer process is initiated, which an email and/or notification will be sent to the transferee (i.e., message of transfer) that will notify the transferee of the ticket transfer. Dragon et al., further, teaches that the transferee will then be able to perform the check-in process for the ticket. The transferee will use a link (i.e., deep link) to download a mobile application in order to perform the check-in process (i.e., redemption steps). Dragon et al., further, teaches the check-in process for the ticket involves the transferee changing the ticket status from a pre-redemption to a redeemed state. Examiner, further, notes that the system includes a transfer of a pass, see paragraph 0026)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette and a user purchasing a parking pass of Shealy et al., by incorporating the teachings of a purchased event pass will be displayed on a user interface and the users device after transferring a pass to a transferee will display the transfer completion information of Dragon et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to efficiently help prove ticket ownership and gain access to an event or receive goods or services associated with a ticket. (Dragon et al.: Paragraph 0003)
	With respect to the above limitation: while Dragon et al. teaches a pass can be transferred to a transferee, which the transferee can click a link to begin the redemption of the pass. However, Morrissette/Shealy et al./Dragon et al., do not explicitly teach a deep link will be provided to the user in order for the user to use a redeem code. 
	But, Fry et al. in the analogous art of providing a authentication code and a website for a good/service, teaches in which the message of transfer includes a deep link that, when selected automatically enables the using the redeem code to perform redemption steps. (Paragraph(s) 0018 and 0021-0022); and (Claim 6)(Fry et al. teaches a sender that is able to pay a receiving entity for a goods and/or service, which the sender will be provided an electronic message (i.e., message transfer) that includes an authentication code (i.e., redeem code) and instructions, which the instructions consist of a website (i.e., deep link). The sender will then be directed to the website operated by the receiving entity to enter the authentication code (i.e., redemption steps) and when the authentication code is provided and determined to be valid then the good or service will be redeemed (i.e., redemption step(s)). Fry et al., also, teaches that the good or service includes concert tickets, special event reservations, movie tickets, transportation fares, sporting event tickets, and/or park fees. Examiner, respectfully, notes that the sender via the computer or telephone can use the webpage to initiate an authentication code purchase for the good/service, see paragraph 0018. Examiner, respectfully, notes that the electronic message can be received by text message and/or email)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of purchasing parking spaces of Morrissette, a user purchasing a parking pass of Shealy et al., a purchased event pass will be displayed on a user interface and the users device after transferring a pass to a transferee via email, which the transferee can redeem the event ticket of Dragon et al., and  a user being able to select an ‘Email,’ button for transferring the ticket via e-mail, which the ticket can be redeem of Rosenblatt et al., by incorporating the teachings of providing a sender with an authentication code and a website to the goods/services, which the sender is able to enter the authentication code into the website and the sender will be able to redeem the good or service of Fry et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure a sender has redeemed a good or service from a receiving entity by authenticating a redeem code. (Fry et al.: 0014)

Regarding Claim 7, Morrissette/Shealy et al./Dragon et al./Rosenblatt et al./Fry et al., teaches all the limitations as applied to Claim 6 and in which the transferee selecting the deep link need not hold a user parking account with the vehicle parking management platform to perform the event parking pass redemption steps. (See, relevant rejection(s) of Claim(s) 4 and 6)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eicher et al. (US 2012/0221474 A1). Eicher et al. teaches a mobile ticket can be delivered to a user’s mobile device and optionally to a user’s email address. Eicher et al., further, teaches that the mobile ticket can be delivered via SMS, which the ticket will contain a URL hyperlink. Eicher et al., also, teaches the user can receive the ticket via Email, which the email will contain a URL link for obtaining the ticket, see paragraph(s) 0051-0052 and 0054.
Steif et al. (US 2015/0127503 A1). Steif et al. teaches a user will be provided a text message for redeeming a subscription. The text message will include a code and a link. The user can click on the link, which the user will then provide the redeem code for redeeming the subscription, see Fig(s). 6-7 and Paragraph(s) 0059 and 0066-0067.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628